Title: From George Washington to Jonathan Trumbull, Sr., 1 July 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                  My Dear Sir
                     
                     Head Quarters Peekskill 1st July 1781
                  
                  I am obliged again to trouble your Excellency with the Distress we are in for Want of Provisions to feed the Troops—by a Return from the Comsy Genl of Issues, we have received from the 12th of May to this Day only 312 Head of Cattle—& those in the followg Proportions—Vizt.
                  N. Hampshire30Massachusetts Bay230Connecticut 52312from this Supply, with the Help of Salted Provision, we have barely subsisted from Hand to Mouth—The Army is now Augmenting, & in the Field; yet our Prospects of Provisions rather seem on the decline, than otherwise; if we may judge from its actual Arrival.  very little having come on lately, & no Knowlege being had of any Supply on the Roads—thus circumstanced, I am obliged to declare, that unless more strenuous Exertions are made by the States to feed their few Troops in the Field, we shall be reduced to the Necessity not only to relinquish our intended Operations, but shall be obliged absolutely to disband for Want of Subsistence—or, which is almost equally to be lamented, the Troops will be obliged to seek it for themselves wherever it is to be found—either of these Circumstances takg Place, will put us into a most distressing Situation on our own Acct—and at the same Time place us in a most shamefull Point of View in the Eyes of our French Allies; & unhappily reduce them to a most disagreable Dilema.
                  Our Expectations lookg altogether to the Eastern States for a Supply of the Meat kind—I must entreat your Excellency, that every possible measure may be exerted, that your State may furnish its Quota of fresh Beef and that we may have a speedy Earnest of their Intentions.
                  I am informed that the Salted Provision begins to fail comg on—I hope your Quantity is not yet exhausted. That I may obtain a thorough Knowlege of what is not on Hand—on the Road & in the State—& that I may thereby be enabled to judge what our Dependance may be on that Article; I have desired Colo. Stewart C. Gen. of Issues to send on the Road, into your State, one of his most active & intelligent People, to make strict Enquiry, & to obtain a real Return of all he can find—& to urge the Necessity of imediate fowardg—If he should have Occasion to apply to your Excellency, I dare say you will give him every assistance & Information in your Power.  I have the honor to be—with perfect Esteem & Consideration sir Your Excellencys Most Obedt Servant
                  
                     Go: Washington
                  
                  
                     P.S.  Mr Stevens will mention the Necessity of Rum—& the Deficiency from your State, of that Article.
                  
                  
               